DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase “…comprising a device for controlling a motor…” appears to inferentially include a motor into the device without positively reciting the element.  In addition, the claim further limits the device by functionally limiting “said motor”; however, the motor element must be positively set forth prior to functionally limiting the device.  Currently, the claim only positively recites a device for controlling the motor, but not the motor itself.
Claims 4-14 are rejected under the same rationale as being dependent upon claim 1 and its limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-6, and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 2011/0245833).
Regarding claim 1, Anderson discloses a device for determining the quality of an osseous structure, comprising a device for controlling a motor connected kinematically to a drilling tool such as a drill bit (e.g. ¶¶ 33-36), a unit for measuring instantly current derivative values for current consumed by said motor during a drilling operation (e.g. ¶¶ 90 – “measures the current required to operate the motor”), as well as a processing unit configured to process data collected by the said measuring unit simultaneously with the said drilling operation (e.g. ¶¶ 102), said processing unit being likewise configured to process the obtained current derivative values in order to yield directly values for a derivative of torque applied by said motor to said drilling tool (e.g. ¶¶ 102 – “a software program can be incorporated into the device that takes advantage of the reproducible relationship between current, torque, material strength and density in a system where the RPM of the rotational motor is held constant”), and to correlate said obtained torque derivative values with a speed of rotation of said motor and a type of drill used during said drilling operation in order to deduce from this a relationship between said obtained torque derivative values and a depth of said osseous structure wherein said torque derivative values correspond to a drilling resistance and hence define an osseous 
Regarding claim 4, Anderson discloses determining the quality of an osseous structure according to claim 1, wherein constant derivative values over a given depth allows to identify regions of homogeneous density and hardness, classified into distinct classes of osseous quality (e.g. ¶¶ 89 – “estimate the material strength and bone density such that the instrument can detect transitions between different types of bone”).
Regarding claim 5, Anderson discloses determining the quality of an osseous structure according to claim 1, wherein said drill bit has a variable diameter profile ranging between a minimal value and a maximal value, a ratio between the minimal value and the maximal value being at least equal to 2 (e.g. ¶¶ 49 – “stepped drill bit” – where stepped drill bits are recognized as having a ratio greater than 2).
Regarding claim 6, Anderson discloses determining the quality of an osseous structure according to claim 1, further comprising an indexing system for the drill and an angular sensor for a rotor of a contra-angle in order to know the an exact orientation of the drill bit (e.g. ¶¶ 44 – diameter-index type system; e.g. ¶¶ 8 – “status of driving device during use”, “couple to the implant at an angle away from perpendicular”, etc.)
Regarding claim 9, Anderson discloses determining the quality of an osseous structure according to claim 1, further comprising a calibration and benchmarking tool adapted for specific contra-angle handpieces, drill bits, and/or motors (e.g. ¶¶ 98 – “the instrument is directed at a selected angle” where the instrument includes drill bits).
Regarding claim 10, Anderson discloses determining the quality of an osseous structure according to claim 1, wherein the drill bit is mounted in removable fashion on a contra-angle handpiece determining a predetermined gear ratio and being compatible with a plurality of types of different drills (e.g. ¶¶ 49 – plurality of different drill bits may be employed).
Regarding claims 11-12, Anderson discloses a device further comprising a console equipped with a display unit and control interface allowing a surgeon to determine the type of drill used and to set the speed of rotation of the motor (e.g. ¶¶ 73-74), further wherein the said console automatically pre-selects suitable specific programs based on the results relating to the detected osseous quality following the drilling operation (e.g. ¶¶ 74 – “electronics package 236 can also include motor control electronics and software programs that can be programmed to automatically adjust the instrument 10 in real-time”).
Regarding claim 13, Anderson discloses determining the quality of an osseous structure according to claim 1, wherein said device is arranged for yielding two distinct values accounting for cortical and trabecular bone quality, respectively, and to identify a depth of the separation between the cortical and trabecular regions of a bone (e.g. ¶¶ 10 – “first tissue type can include cortical bone and the second tissue type can include medullary canal or cancellous bone” – where the examiner notes cancellous bone is the same as trabecular regions of bone).
Regarding claim 14, Anderson discloses a wireless communication interface for transmission of measurement data (e.g. ¶¶ 73 – heads up display can communicate wirelessly for transmission of measurement data).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2011/0245833).  
Regarding claim 7, Anderson discloses the sampling of the current derivative values as referenced above, but fails to expressly disclose sampling said current derivative values at a rate of at least 10 times for each complete revolution of the drill bit as claimed.  The examiner notes that it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to measure or sample the current derivative at a specific rate of at least 10 times for each revolution of the drill bit, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 8, Anderson discloses said drill bit being of asymmetrical section (e.g. Fig. 10) but fails to expressly disclose yielding an extruded diameter of at least 20% greater than a mean diameter of the drilling bit.  The examiner notes that it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to have the drill but yielding a specific extruded diameter of at least 20% greater than a mean diameter of the drilling bit, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792